internal_revenue_service peparth rey reasury index number washington dc person to contact telephone number refer reply to cc intl br1-plr-116312-97 date april date b country c year year date d this is in response to a letter dated date from your authorized representative requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that your loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date and february and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116312-97 a obtained his united_states citizenship by virtue of his birth on date b in the united_states a has been a citizen of country c since birth by virtue of registration in country c of his birth in the united_states to a country c citizen father a resided in the united_states from birth until age months he returned to the united_states to attend college for three years from year to year spending summers outside the united_states he has not resided in the united_states since graduating from college in year and has resided in country c since then a formally renounced his united_states citizenship on date d by making an oath of renunciation at the united_states consulate in country c subsequently confirmed by a certificate of loss of nationality issued by the united_states department of state his loss of citizenship was at the time of his expatriation a was engaged to a citizen of country c a was physically present in the united_states in the year of expatriation up to the date of expatriation for days in the two years prior to expatriation a was physically present in the united_states for days and days respectively a has no retationships affiliations or ties to the u s he lives and works in country c he has no residences in the u s or other assets situated in the u s although a had determined a number of years previously to relinquish his u s citizenship it was not until his impending wedding that he took the formal step of renunciation at the u s consulate in country c country c as he has all of his life and to raise his family in country c a intends to continue to live and work in on the date of a's expatriation his net_worth exceeded dollar_figure a had no tangible assets located in the united_states at the time of his expatriation or for the 5-year period prior this time after taking into account the standard_deduction personal exemptions the foreign_earned_income_exclusion and the foreign_tax_credit where applicable a had no residual u s income_tax_liability in the year of expatriation or for the three years prior thereto sec_877 of the code generally provides that a citizen who loses citizenship or a long-term_resident who ceases to be taxed as a u s resident within the 10-year period immediately preceding the close of the taxable_year will be taxed on ali of his or her u s source income as modified by sec_877 of the code for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes ag plr-116312-97 a former citizen or former long-term_resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 a b a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_27_irb_30 a former citizen whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of us taxes a is eligible to request a ruling under sec_877 because he became at birth a citizen of both the united_states and country c and continues to be a citizen of country c see sec_877 i and c b notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 it is further held under sec_877 that a’s expatriation did not have as one of its principal purposes the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a's u s tax_liability for the taxable ae plr-116312-97 years prior to expatriation or his u s tax_liability for periods after expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of associate chief_counsel international cc aid
